Citation Nr: 0637341	
Decision Date: 12/01/06    Archive Date: 12/12/06

DOCKET NO.  03-20 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to initial ratings higher than the 0 percent 
rating assigned from October 15, 1999, and the 10 percent 
evaluation assigned from January 3, 2006, for paresthesia of 
the right lower lip as a residual of dental surgery.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The veteran had active military service from August 1972 to 
December 1972 and from January 1973 to January 1975.  This 
matter comes before the Board of Veterans' Appeals (Board) 
from a November 2001 rating decision of the above Department 
of Veterans Affairs (VA) Regional Office (RO), granting 
service connection and assigning a noncompensable evaluation 
for paresthesia of the right lower lip as a residual of 
dental surgery effective from October 15, 1999, which was the 
date of receipt of the original claim for service connection.

The Board in May 2004 remanded the case for certain 
development, including a VA examination.  Following 
development, the RO in a January 2006 rating decision granted 
a 10 percent evaluation for paresthesia of the right lower 
lip as a residual of dental surgery, effective from January 
3, 2006.  The veteran has not expressed satisfaction with 
either of the ratings assigned, over intervals, for his 
service-connected paresthesia of the right lower lip as a 
residual of dental surgery.  Hence, the appeal before the 
Board continues.  


FINDINGS OF FACT

For the entire claim and appeal period beginning October 15, 
1999, the veteran's paresthesia of the right lower lip as a 
residual of dental surgery has been manifested by incomplete 
and moderate paralysis.  Disability manifested by incomplete 
severe paralysis and complete paralysis has not been shown 
over that entire period.  


CONCLUSION OF LAW

The criteria for an evaluation of 10 percent, but no more, 
have been met for paresthesia of the right lower lip as a 
residual of dental surgery for the entire period beginning on 
October 15, 1999.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 4.124a, Diagnostic Code 8207 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
or her possession that pertains to the claim, in accordance 
with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided 
to a claimant before the initial RO decision on a claim for 
VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The issue on appeal is one of a higher initial evaluation, 
which is a downstream issue from the grant of service 
connection for paresthesia of the right lower lip as a 
residual of dental surgery.  For such downstream issues, VA's 
General Counsel has held that VCAA notice is not required for 
cases where notice was afforded for the originating issue of 
service connection.  VAOPGCPREC 8-2003, 69 Fed.Reg. 25180 
(2004).  However, no VCAA notice was afforded the veteran 
prior to the November 2001 RO decision granting service 
connection for paresthesia of the right lower lip as a 
residual of dental surgery.  The VCAA requirements thus 
remain applicable to the downstream issue addressed here.  


VA has fulfilled the above VCAA requirements in this case.  
By VCAA letters in January 2003 and May 2004, the veteran was 
informed of the notice and duty-to-assist provisions of the 
VCAA, and was informed of the information and evidence 
necessary to substantiate his claim for a higher initial 
evaluation for paresthesia of the right lower lip as a 
residual of dental surgery.  The VCAA letters informed of the 
bases of review and the requirements to sustain the claim.  
Also by the VCAA letters, the veteran was requested to submit 
evidence in his possession, in furtherance of his claim.  The 
VCAA letters informed him that it was ultimately his 
responsibility to see that pertinent evidence not in Federal 
possession is obtained.

The VCAA letters requested that the veteran inform the RO of 
any VA or private medical sources of evidence pertinent to 
his claim, and provide necessary authorization to obtain 
those records.  They also requested evidence addressing the 
current nature and severity of the claimed disability.  The 
veteran informed only of VA treatment, and those treatment 
records were obtained and associated with the claims folder.  
Any VA development-assistance duty under the VCAA to seek to 
obtain indicated pertinent records was fulfilled.  

The Board in May 2004 remanded the claim, including pursuant 
to the VCAA.  The above-noted evidentiary record development 
was then completed.  The RO also afforded the veteran a VA 
examination in January 2006 which adequately evaluated the 
nature and severity of his claimed disability for rating 
purposes.  The Board is satisfied that development requested 
in the May 2004 remand has been satisfactorily completed.  
See Stegall v. West, 11 Vet. App. 268 (1998).

By the appealed November 2001 rating action, as well as by a 
July 2003 statement of the case (SOC) and a January 2006 
supplemental SOC, the RO informed the veteran of the evidence 
obtained in furtherance of his claim.  The Board acknowledges 
that the SOC and supplemental SOC are "post-decisional" 
documents.  We find, however, that this is not fatal in 
providing notice, because of subsequent review, including de 
novo review, of the appealed claim, including consideration 
of the matter on all appropriate bases.  38 C.F.R. Part 4 
(2006).  


The veteran addressed the appealed claim by submitting 
written statements.  He did not express a desire to testify 
at a hearing in furtherance of his claim, despite notice of 
this right including by the VA Form 9 provided with the 
transmittal letter accompanying the SOC issued in April 2003.  
There is no indication that the veteran desired to further 
address his claim here adjudicated, or that such a desire 
remains unfulfilled.  

In view of the foregoing, the action taken by the RO complies 
with all of the requirements of law, thereby allowing the 
Board to consider the issue here adjudicated on appeal.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
finds that the veteran was provided the necessary notice and 
assistance required, as discussed above, since he was given 
ample notice and opportunity to remedy deficiencies in his 
claim.  Thus, for these reasons, any failure in the timing or 
language of VCAA notice by the RO constituted harmless error.  
See also Conway v. Principi, 353 F.3d 1359, 1374 (2004), 
holding that the Court of Appeals for Veterans Claims must 
"take due account of the rule of prejudicial error."

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the U.S. Court of 
Appeals for Veterans Claims in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  To the extent the issue here adjudicated is 
denied, any issue as to effective date is moot.  To the 
extent it is here granted, the Board finds that there can be 
no prejudice as the effective date assigned, because the 
Board has granted a higher initial evaluation effective from 
the date of receipt of claim for service connection.  The 
veteran was appropriately notified as to issues of ratings to 
be assigned, because that was the focus of the VCAA notice 
and development in this case.  Hence, no further notice was 
required as to any of these points.  




II.  Higher Initial Ratings for Paresthesia of the Right 
Lower
Lip as a Residual of Dental Surgery 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluations will 
be assigned if the disability more closely approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's disabilities.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).

The veteran has been assigned a noncompensable evaluation for 
paresthesia of the right lower lip as a residual of dental 
surgery for the period from October 15, 1999, through January 
2, 2006, and has been assigned a 10 percent evaluation for 
this disability for the period beginning January 3, 2006.  
The first date is the date of receipt of the veteran's claim 
for service connection for the disorder and hence the initial 
date for considering a rating for the disorder; the second is 
the date of the VA examination at which the disorder was 
first medically evaluated for compensation purposes.  

As explained below, the Board finds that the evidence only 
supports the conclusion that the disorder as found upon the 
January 2006 VA examination was present to that disabling 
degree from the date of claim, and also finds that the 10 
percent evaluation assigned based on the medical evaluation 
at that examination is appropriate.  Hence, the Board here 
grants a 10 percent evaluation for the entire rating period, 
but denies a still higher evaluation.  Thus, for this claim 
for a higher


initial rating with the grant of service connection for 
paresthesia of the right lower lip as a residual of dental 
surgery, the Board has appropriately considered staged 
ratings, but finds them not to be warranted in this case.  
Fenderson v. West, 12 Vet. App 119 (1999).

VA treatment records show that the veteran received primary 
care treatment for his paresthesia of the right lower lip as 
a residual of dental surgery throughout the rating period 
under consideration.  A December 1999 letter from the VA 
primary care physician informs of this care, for paresthesia 
affecting the right lower lip and chin, originating from in-
service dental surgery in 1975.  Treatment notes inform that 
the numbness and pain is exacerbated by cold weather, and is 
somewhat intractable despite medication, with no surgical 
option.  

Residuals of injury to the seventh cranial nerve as are 
present in this case are appropriately rated under Diagnostic 
Code (DC) 8205.  Where there is incomplete, moderate 
paralysis, a 10 percent rating is assigned; where the 
paralysis is incomplete but severe, the appropriate rating is 
30 percent; and where the paralysis is complete, the 
appropriate rating is 50 percent.  38 C.F.R. § 4.124a, DC 
8205.  A note following this diagnostic code informs that the 
ratings are dependent upon the relative loss of innervation 
of facial muscles.  

At the January 2006 VA examination the veteran complained 
that the paresthesia produced an omnipresent dull ache, with 
a numb area extending to the right lip, chin, teeth, and 
gingiva.  The examiner estimated that the part of the face 
affected began at the midline of the chin and just below the 
chin, and covered "an area about the size of a square silver 
dollar."  The veteran also complained of an occasional 
sensation of electrical shock, sometimes biting the cheek and 
lip, a need to eat or chew slowly to avoid biting himself, 
and a problem with drooling.  The examiner noted that, while 
drooling was not apparent, the veteran was very self-
conscious of the condition, and constantly wiped his chin.  
The veteran also complained that kissing presented an 
uncomfortable sensation.  




The examiner observed that there was no missing functional 
occlusion, no limitation of range of motion (in mastication 
or mouth closure), and no bone loss.  The examiner thus 
concluded that despite complaints of occasional lip or cheek 
biting, he did not have significant functional impairment as 
a result of the paresthesia.  The examiner, a dentist, 
emphasized that the numbness present in this case is of a 
sort that his other patients would often prefer to enduring 
pain rather than experience on temporary basis.  Hence, the 
veteran's condition might be characterized as significantly 
irritating.  The examiner concluded that the condition was 
best characterized as an incomplete and moderate paresthesia 
of the facial nerve.  

Based on the medical findings and the veteran's complaints 
regarding the ongoing irritating nature of his paresthesia, 
and the examiner's conclusions that the condition does not 
technically significantly impair any functional activities, 
the Board concludes that the examiner's assessment of the 
paresthesia as incomplete and moderate is adequately 
supported by the record.  Evidence to support incomplete 
severe paralysis or compete paralysis is not present, since 
neither severe impairment nor complete paralysis (affecting 
both motor and sensory functions) is shown.  Hence, 
considering the criteria of Diagnostic Code 8207, the 
preponderance of the evidence favors a 10 percent evaluation 
for the veteran's paresthesia of the right lower lip as a 
residual of dental surgery for the entire rating period 
beginning October 15, 1999, but is against assignment of a 
still higher, 20 percent evaluation for that entire period.  

Because the preponderance of the evidence is against a higher 
evaluation than 10 percent for the entire rating period, the 
benefit of the doubt doctrine, to that extent, does not 
apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).




ORDER

A 10 percent initial evaluation is granted for paresthesia of 
the right lower lip as a residual of dental surgery for the 
period from October 15, 1999, through January 2, 2006, and to 
this extent the appeal is allowed.  

A higher initial evaluation than the 10 percent currently 
assigned for paresthesia of the right lower lip as a residual 
of dental surgery, for the entire rating period beginning 
October 15, 1999, is denied. 



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


